Citation Nr: 1623810	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an initial compensable evaluation for a left knee scar. 

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee with patellofemoral syndrome and chondromalacia.



REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a March 2012 rating decision by the RO in Boston, Massachusetts.  

In the April 2008 rating decision, the RO granted service connection for residuals of a left knee injury and assigned a noncompensible  evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 for unstable or painful scars.  The Veteran filed a timely notice of disagreement and substantive appeal.

In May 2010, the Board remanded the issue of entitlement to an initial compensable rating for residuals of a left knee injury for further development.  The Board also remanded the issue of entitlement to service connection for chondromalacia and cartilage changes of the left knee.  

In the March 2012 rating decision, the RO granted service connection for degenerative arthritis of the left knee with patellofemoral syndrome and chondromalacia and assigned a 10 percent evaluation.  The RO noted that the decision constituted a full grant of a benefit sought on appeal.  The RO also noted that the evidence did not warrant and increased evaluation for the Veteran's service-connected left knee scar. 

In July 2014, the RO issued a supplemental statement of the case continuing a 10 percent evaluation for degenerative arthritis of the left knee with patellofemoral syndrome and chondromalacia.  The RO specifically indicated that the claim was previously remanded by the Board and notified the Veteran that he was being provided a period of time to respond prior to returning the appeal to the Board.  Additionally, the RO noted that the evidence did not warrant entitlement to an increased evaluation for the Veteran's service-connected left knee scar.  

Based on the forgoing, it is clear that the RO has treated the issue of entitlement to an increased rating for degenerative arthritis of the left knee with patellofemoral syndrome and chondromalacia patella as part of the appeal.  As such, the Board finds that the Veteran was led to believe that the issue was on appeal and will therefore take jurisdiction of the claim.  See 38 C.F.R. § 20.204 (2015).  See also Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  

In August 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.  

In February 2010, the Veteran presented testimony at a hearing before a Veterans Law Judge who is currently unavailable to participate in rendering a decision on the appeal.  In a March 2016 letter, the Board offered the Veteran the opportunity to testify at a hearing before another Veterans Law Judge who would ultimately decide the appeal.  See 38 U.S.C.A. § 7102 (West 2015); 38 C.F.R. § 20.707 (2015).  It was specifically noted that, if he did not respond, the Board would assume that he did not wish to appear for another hearing.  To date, no response has been received.  Therefore, the Board will proceed with adjudication of the appeal.  

This appeal was processed using the Virtual VA and VBMS electronic claims processing systems.  Virtual VA contains VA medical records dated from October 2003 to February 2004 that were considered by the Agency of Original Jurisdiction (AOJ).  The remaining records are either duplicative of the documents in VBMS or not relevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Board notes that the Veteran has not been provided adequate notice in connection with his claims.  In particular, the January 2009 statement of the case (SOC) and July 2014 supplemental statement of the case (SSOC) did not provide adequate summaries of the applicable laws and regulations that were pertinent to the Veteran's claims.  See 38 U.S.C.A. § 7105(d)(1)(B) (West 2015); 38 C.F.R. § 19.29(b) (2015).  For example, the January 2009 statement of the case (SOC) and the July 2014 supplemental statement of the case (SSOC) did not include Diagnostic Codes 5003 and 5261 or the provisions of 38 C.F.R. §§ 4.40 and 4.45.  To ensure due process, on remand, the AOJ should issue an SSOC, which includes citation to all relevant laws and regulations.

The Board also finds that a remand is necessary to obtain a fully adequate VA examination.  Following the May 2010 remand, the Veteran was afforded VA examinations in March 2012.  However, the Board notes that the VA examiner did not assess the Veteran's functional loss due to pain during flare-ups.  Additionally, the examiner indicated that the Veteran did not have a meniscal condition; however, he did not reconcile this finding with the January 2008 VA examination report that noted a meniscus abnormality.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected left knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the Board notes that the Veteran submitted incomplete authorization forms for VA to obtain records pertaining to treatment for his left knee disabilities from Dr. L.M. and Dr. G.D. (initials used to protect privacy).  See June 2013 authorizations for release.  The Veteran subsequently submitted treatment records from these private physicians.  However, on remand, the AOJ should afford the Veteran an additional opportunity to submit complete authorization forms to obtain any outstanding private medical records.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left knee disabilities that are not already of record.  A specific request should be made for records from Dr. L.M. and Dr. G.D. (see June 2013 authorizations for release).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative arthritis of the left knee with patellofemoral syndrome and chondromalacia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's February 2010 testimony regarding his symptoms of pain and tenderness.  

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide a description of the service-connected scar, including size and location.  He or she should indicate whether the scar is unstable or painful; deep or superficial; and linear or nonlinear.  The examiner should also state whether the scar causes any functional loss. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  The SSOC should include a discussion of all relevant evidence considered and citation to all pertinent laws and regulations, including Diagnostic Code 5003, 5260, and 5261 and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  Thereafter, the Veteran and his representative should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



